Title: IV. Notes on Money Bills, [before 9 January 1778]
From: Jefferson, Thomas
To: 



[Before 9 January 1778]

1671. Apr. 19. Resolved that there is a fundamental right in the house of Commons alone in bills of rates & impositions on merchandise as to the matter, the measure, & the time. Parl. deb. 1st. v. 147. note the bill in questn. was a bill for impositions on merchandise.
Apr. 22. they object that instead of a discourse from the lords on the amendments to the bill they met with nothing but a debate of the liberties of their house in the matter, measure, & time, of rates upon merchandise with a demand that these liberties should be delivered up &c. ib. 153.
1678. July 2. Resolved that all aids & supplies granted to his majesty in parl. are the sole gift of the commons; that all bills for the granting any such aids & supplies ought to begin with the commons and that it is the undoubted & sole right of the Commons to direct, limit, & appoint, in such bills the ends, purposes, considerations, conditions, limitns., & qualifications of such grants, which ought not to be changed by the house of lords. ib. 290.
1679. May. 8. on amendmts by the Lords to a bill for granting a  supply for paying off & disbanding the forces &c., the commons agreed to some, but disagreed to others: & assign this among other reasons ‘that the amendments relating to Guernsey & Jersey is such a disposition of money, as the commons have great reason to be tender of from past experience. it alters the bill in several parts, & would be of dangerous consequence if admitted. ib. 353.
1689. July. 25. among the reasons assigned by the Commons for disagreeing to some amendments offered by the Lords to a bill for laying an additional duty on coffee &c are these ‘1. the commons have always taken it for their undoubted privilege (of which they have ever been tender & jealous) that in all aids given to the king by the Commons the rate or tax ought not to be any way altered by the lords. 2. the amendmt. being in point of time, the commons hope your Ldships will not now renew a questn. concerng the method of granting aids, which formerly occasioned great debates, & which may now beget many conferences, & end in great inconveniencies.’ 2. P. D. 347.
1700. Apr. 9. a bill tacked to another & passed. 3. P. D. 126
1712. Apr. 21. an instance of a bill tacked to a money bill, & again untacked. 4. P. D. 299. 303.
1713. May. 15. another attempt but miscarried. 5. P. D. 12.
1700. Apr. 9. the Lds. after having amended a bill relating to forfeitures, receded from them. 3. P. D. 126.
1701. June. 24. the Lds. had made some amendmts. to a bill for stating the public accounts. the reason assigned by the commons for disagreeing to one of them is in these words ‘The commons do disagree to the 3d. amendmt. because their Ldshps. have, in a clause, directed the commons to allow & certify a pretended debt to Col. Baldwin Layton; whereas the disposition as well as granting of money by act of parl. hath ever been in the h. of comm.; & this amendmt. relating to the disposal of money does intrench upon that right.’ 3. P. D. 182.
1702. Dec. 2. in an act for preventing occasional conformity the Lds. made several amendmts. the 8th. reduced the penalty of £100. to £20. the commons disagree & assign this reason. ‘to the 8th. amendmt., line 34. the commons have disagreed because (tho’ many other reasons might be offered from which the commons can never depart, yet at this time they think it sufficient to say) that the penalties left out by your Ldps. in this amendmt. are reasonable, & no more than what  is necessary to make this bill effectual.’ see the Ld’s answer. 3. P. D. 218. 219. 225.
1702. Feb. 5. on a bill to appoint Commrs. to examine & state the publick accts. the Lds. had amended by adding commrs. the commons disagreed. the Lords answering their reasons (which are not stated) say ‘to the third & fourth reasons their Ldshps reply that they are unwilling to enter into a dispute with the commons what is the proper work of either house, in relation to the granting supplies to the crown or taking or examining the accts. thereof; because they would avoid any controversies of that kind with the house of Commons, especially at this time, having by experience found that such debates have frequently been attended with ill consequences to the public. but upon this occasion &c. Lastly the house of lords cannot allow the disposition as well as granting of money by act of parl. to have been solely in the h. of comm.: & much less’ &c. the commons reply ‘altho’ the lords in the preamble of the third reason, seem to wave the dispute; yet having in their last reason disallow’d the right of the commons, in granting, limiting, & disposing public aids, the commons think it of highest concern that this affair, being the main hinge of the controversy, should be cleared & settled. That the antient manner of giving aids was by indenture, to which conditions were sometimes annexed; the lords only gave their consent, without making any alteration: & this was the continued practice until the latter end of H. V. & in some instances until H. VII. That in the famous record called the Indempnity of the Lords & commons, settled by the king, Lds. & Comm. on a most solemn debate in 9. H. IV. it is declared that all grants & aids are made by the Commons and only assented to by the Lords. That the modern practice is to omit the Lds. out of the granting, & name them parties only to the enacting clause of aids granted to the crown, to which their Ldps. have alwais concurred, & on conferences, departed from their attempts of petty alterations, in acts relating thereunto. That if then all aids be by the grant of the Commons,* it follows that the limitation, disposition & manner of acct. must likewise belong only to them.’ the Lds. in their reply say ‘that they declined all arguments concerning the rights of the commons in granting limiting & disposing public aids, & therefore forebore to answer any arguments of that kind, for that the business now depending &c. 3. P. D. 251. 254. 255. 256.

1702. Mar. 10. the commons say ‘the grant of all aids is in the commons only: or if there be any surplusage, the commons only can apply it to the charge of the ensuing year.’ and again ‘that no cognizance the Lds. can take of the public accounts, can enable them to supply any deficiency, or to apply any surplusage of the public money’ 3. P. D. 271. 272.
1678. Dec. 23d. the Lords having amended a bill for granting a supply &c. the Commons assign this among other reasons for disagreeing ‘that the Commons have directed the paimt. of the money into the chamber of London, for it’s security; & that their Lps. never before changed any such disposition made on a supply granted by the commons.’ the Lords in their answer say ‘that their Lps. cannot charge their memories with not having altered any such disposition made in a supply. but that nevertheless their Lps. do herein but claim the exercise of their right to make alterations according to their judgments.’ the Commons still disagreed. the session was prorogued before the bill passed. 1. P. D. 320. 322.
